IN THE SUPREME COURT OF THE STATE OF NEVADA

- PILED

JUL 13 h)
A. BRO
BY -

IEF DEPUTY CLERK

IN THE MATTER OF THE
RESIGNATION OF CLAYTON K. RICE
II, BAR NO. 4067.

 

ORDER GRANTING PETITION FOR RESIGNATION

This is a joint petition by the State Bar of Nevada and attorney
Clayton K. Rice, IT for his resignation from the Nevada bar.

SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Rice; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Rice acknowledges that his resignation is
irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Rice has submitted an affidavit of compliance
with SCR 115. See SCR 98(5)(e).

Supreme Court
OF
Nevapa

(0) 19474 RB

11-L210

 

 
The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Clayton K. Rice, II’s resignation. SCR
98(5)(a)(2). The petition is hereby granted.

—, 2»

POA Sa Dhara eine

 

cc: Bar Counsel, State Bar of Nevada
Clayton K. Rice, II
Executive Director
Admissions Office, United States Supreme Court

Supreme Court
OF
Nevapa

(O) 19474 oe
i